Title: To George Washington from William Hunter, Jr., 11 May 1787
From: Hunter, William Jr.
To: Washington, George

 

Sir
Alexandria 11th May 1787

Mathew Whiting, Esqr. was here yesterday, and was very uneasy he had not seen you, to pay some money, before you sett out for Philadelphia, I told him I could easily contrive it, if he would give me the Cash or Tobo, Accordingly he put into my hands £40.0.0 Virga Curry, for which I now send a dra[f]t on Robert Morris Esqr. @ 10d. pr which doubt not will be duly honour’d—I am just from Fredericksburgh, where I understood Mrs Washington was continuing better—And am with Respect—your Excellency’s very hble Servt

Will. Hunter Jr

